CRICHTON, J.,
additionally concurs and assigns reasons:
I agree with the Per Curiam and write separately to emphasize the care in which courts should — and do — address the issue of confidential informant disclosure and its essential and delicate role in the administration of criminal justice.
Our laws and jurisprudence generally provide for the protection of the identity of a confidential informant. However, as noted in the Per Curiam, under pronouncements of both the United States Supreme Court and this Court, the requirements of due process and the particular circumstances of this case warrant pretrial disclosure of the informant’s identity. The district attorney is therefore faced with two choices: (1) provide pretrial disclosure of the identity of the confidential informant'; or (2) exercise discretion under C.Cr.P. art. 61 and dismiss the case.